CasesLPGCM ORAZ REN Becument 38 Filed A8/4QH? Pagedala

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

 

 

OFFICE OF THE CLERK
AT SEATTLE
WILLIAM M. MCCOOL FILED
CLERK OF COURT OD MAIL
700 STEWART ST. ok
SEATTLE, WA 98101 AUG 19 2019

August 6, 2019 ar SEALE
CLERK U.S. BISTRICT COU

WESTERN DISTRICT OF WASHINSTOR

BY DEPUTY

King County Superior Court
CLERK OF COURT

516 3RD AVENUE E-609
SEATTLE, WA 98104

RE: Barr v. Pigott

Case #2:19-cv—00682-RSM
Dear Clerk:

Please find enclosed the certified copy of Judge Ricardo S. Martinez's Order Remanding Case to State Court
in the above-referenced case. A certified copy of the docket sheet is also included.

Please return the copy of this cover letter with the following information:
Superior Court Case Number(s):17=3—05075—3 SEA

Assigned to Judge:

Completed by Deputy Clerk: Nabi ewok.

Thank you in advance for your cooperation and assistance.

 

 

Sincerely,

s/Paula McNabb,
Deputy Clerk

Enclosures

 
